$2  5HY 1&(     2UGHU 5HJDUGLQJ 0RWLRQ IRU 6HQWHQFH 5HGXFWLRQ 3XUVXDQW WR  86&   F            3DJH  RI  3DJH  1RW IRU 3XEOLF 'LVFORVXUH


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRU WKH
                                                      (DVWHUQ 'LVWULFW RI 1RUWK &DUROLQD


                  8QLWHG 6WDWHV RI $PHULFD
                             Y
                       6DP &ODUN 6ODXJKWHU                                      &DVH 1R &5%5
                                                                                860 1R 
'DWH RI 2ULJLQDO -XGJPHQW                           $SULO  
'DWH RI 3UHYLRXV $PHQGHG -XGJPHQW                                              6KHUUL 5 $OVSDXJK
(Use Date of Last Amended Judgment if Any)                                      Defendant’s Attorney

                25'(5 5(*$5',1* 027,21 )25 6(17(1&( 5('8&7,21
                        38568$17 72  86&   F  %
         8SRQ PRWLRQ RI ✔ WKH GHIHQGDQW          WKH 'LUHFWRU RI WKH %XUHDX RI 3ULVRQV       WKH FRXUW XQGHU  86&
  F  % IRU D PRGLILFDWLRQ RI DQ LPSRVHG WHUP RI LPSULVRQPHQW WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG E\
VWDWXWH DQG DV SURYLGHG E\ 6HFWLRQ  RI WKH )LUVW 6WHS $FW RI  DQG KDYLQJ FRQVLGHUHG VXFK PRWLRQ DQG
WDNLQJ LQWR DFFRXQW WKH VHQWHQFLQJ IDFWRUV VHW IRUWK LQ  86&   D  WR WKH H[WHQW WKDW WKH\ DUH DSSOLFDEOH

,7 ,6 25'(5(' WKDW WKH PRWLRQ LV
              '(1,('        ✔ *5$17(' DQG WKH GHIHQGDQW¶V SUHYLRXVO\ LPSRVHG VHQWHQFH RI LPSULVRQPHQW (as reflected in

the last judgment issued) RI                        PRQWKV LV UHGXFHG WR  PRQWKV RQ &RXQW  DQG         
                                             (Complete Parts I and II of Page 2 when motion is granted)

PRQWKV RQ &RXQW  FRQFXUUHQW 7KH WHUP RI VXSHUYLVHG UHOHDVH LQ &RXQW  LV UHGXFHG WR  \HDUV DQG WKH WHUP RI VXSHUYLVHG UHOHDVH
LQ &RXQW  LV UHGXFHG WR  \HDUV FRQFXUUHQW

6HH DOVR SDJH  




*G UIF BNPVOU PG UJNF UIF EFGFOEBOU IBT BMSFBEZ TFSWFE FYDFFET UIJT TFOUFODF UIF TFOUFODF JT SFEVDFE UP B 5JNF 4FSWFE
TFOUFODF TVCKFDU UP BO BEEJUJPOBM QFSJPE PG VQ UP UFO  EBZT GPS BENJOJTUSBUJWF QVSQPTFT PG SFMFBTJOH UIF EFGFOEBOU
([FHSW DV RWKHUZLVH SURYLGHG DOO SURYLVLRQV RI WKH MXGJPHQW V GDWHG $SULO  
VKDOO UHPDLQ LQ HIIHFW ,7 ,6 62 25'(5('


0SEFS %BUF         


(IIHFWLYH 'DWH                                                      : (DUO %ULWW 6HQLRU 86 'LVWULFW -XGJH
                    (if different from order date)                                                     Printed name and title
                                                  


'HIHQGDQW ZDV FKDUJHG ZLWK DQG FRQYLFWHG RI FRQVSLUDF\ WR GLVWULEXWH DQG SRVVHVV ZLWK LQWHQW WR
GLVWULEXWH FRFDLQH DQG FRFDLQH EDVH LQ YLRODWLRQ RI  86&   &RXQW  DQG GLVWULEXWLRQ RI
FRFDLQH EDVH LQ YLRODWLRQ  86&   D  &RXQW   ZLWK FRQGXFW FRQFOXGLQJ LQ  $W
WKH WLPH RI VHQWHQFLQJ WKH DSSOLFDEOH VWDWXWRU\ SHQDOWLHV IRU &RXQW  ZHUH QRW OHVV WKDQ  \HDUV
QRU PRUH WKDQ OLIH LPSULVRQPHQW DQG  \HDUV WR OLIH VXSHUYLVHG UHOHDVH DQG IRU &RXQW  ZHUH QRW
OHVV WKDQ  \HDUV QRU PRUH WKDQ OLIH LPSULVRQPHQW DQG  \HDUV WR OLIH VXSHUYLVHG UHOHDVH 7KH
)DLU 6HQWHQFLQJ $FW RI  PRGLILHG WKRVH SHQDOWLHV RQ &RXQW  WR QRW PRUH WKDQ  \HDUV
LPSULVRQPHQW DQG  \HDUV WR OLIH VXSHUYLVHG UHOHDVH DQG RQ &RXQW  WR QRW PRUH WKDQ  \HDUV
LPSULVRQPHQW DQG  \HDUV WR OLIH VXSHUYLVHG UHOHDVH $FFRUGLQJO\ WKH FRXUW FRQFOXGHV WKDW
GHIHQGDQW LV HOLJLEOH IRU UHOLHI XQGHU WKH )LUVW 6WHS $FW RI  6HH 8QLWHG 6WDWHV Y 'DYLV 1R
&56    :/  DW  :'1< 0DU    $OWKRXJK GHIHQGDQW LV
HOLJLEOH IRU UHOLHI KH LV QRW HQWLWOHG WR SOHQDU\ UHVHQWHQFLQJ ,G

,Q  WKH FRXUW GHWHUPLQHG WKDW GHIHQGDQW¶V JXLGHOLQH UDQJH RQ ERWK FRXQWV ZDV  PRQWKV WR
OLIH LPSULVRQPHQW  \HDUV VXSHUYLVHG UHOHDVH RQ &RXQW  DQG  \HDUV VXSHUYLVHG UHOHDVH RQ
&RXQW  7KH FRXUW VHQWHQFHG GHIHQGDQW WR  PRQWKV LPSULVRQPHQW RQ HDFK FRXQW WR UXQ
FRQFXUUHQWO\  \HDUV VXSHUYLVHG UHOHDVH RQ &RXQW  DQG  \HDUV VXSHUYLVHG UHOHDVH RQ &RXQW 
WR UXQ FRQFXUUHQWO\ 8QGHU WKH )LUVW 6WHS $FW FRQVLGHULQJ WKH QHZ VWDWXWRU\ SHQDOWLHV DV LI WKH\
ZHUH LQ HIIHFW DW WKH WLPH GHIHQGDQW FRPPLWWHG WKH VXEMHFW RIIHQVHV GHIHQGDQW V UHGXFHG
JXLGHOLQH UDQJH IRU LPSULVRQPHQW LV  PRQWKV RQ &RXQW  DQG  PRQWKV RQ &RXQW  WKH
VWDWXWRU\ PD[LPXP WHUP  +LV UHGXFHG JXLGHOLQH UDQJH IRU VXSHUYLVHG UHOHDVH LV  \HDUV RQ
&RXQW  DQG  \HDUV RQ &RXQW 




                                             1*
